Exhibit 10.1
 
CHIMERA INVESTMENT CORPORATION
 
2007 EQUITY INCENTIVE PLAN
 
(as amended and restated effective December 10, 2015)
 
Section 1.               Purpose of the Plan
 
The purpose of the Plan is to aid the Company and its Affiliates in attracting,
rewarding, and retaining employees, non-employee directors or other service
providers and to motivate such employees, non-employee directors or other
Persons who perform services for the Company or an Affiliate to stimulate their
efforts toward the Company’s continued success, long-term growth and
profitability by providing incentives through the granting of Awards.  The
Company expects that it will benefit from the added interest which such key
employees, non-employee directors or other service providers will have in the
welfare of the Company as a result of their proprietary interest in the
Company’s success.  The Plan has been amended and restated effective December
10, 2015 to (i) add provisions regarding cash-based performance awards, (ii)
update certain provisions of the Plan regarding compliance with Section 162(m)
of the Code and (iii) for other current needs.  Such amendment and restatement
of the Plan does not otherwise change the number of Shares reserved under the
Plan, the categories of Share-based Awards or the individuals eligible to
receive Awards.
 
Section 2.               Definitions
 
The following capitalized terms used in the Plan have the respective meanings
set forth in this Section:
 
(a)            Act: The Securities Exchange Act of 1934, as amended, or any
successor thereto.
 
(b)            Affiliate: Any entity directly or indirectly controlling,
controlled by, or under common control with, the Company or any other entity
designated by the Board in which the Company or stockholder of the Company has
an interest.
 
(c)            Annual Incentive Award: A cash-based Performance Award with a
performance period that is the Company’s fiscal year or other 12-month (or
shorter) performance period as specified under the terms of the Award as
approved by the Committee.
 
(d)            Award: An Option, Stock Appreciation Right, Restricted Stock,
Dividend Equivalent Right, Other Share-Based Award, or cash-based incentive
award, including Annual Incentive Award, granted pursuant to the Plan.  Certain
Awards may be Performance Awards.
 
(e)            Beneficial Owner: A “beneficial owner,” as such term is defined
in Rule 13d-3 and 13d-5 under the Act (or any successor rule thereto).
 
(f)             Board: The Board of Directors of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
(g)           Change in Control: The occurrence of any of the following events:
 
 
i.
stockholder approval of the complete liquidation or dissolution of the Company;

 
 
ii.
the sale or disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company to any Person or Group;

 
 
iii.
any Person or Group is or becomes the Beneficial Owner, directly or indirectly,
of more than 50% of the voting shares of the Company;

 
 
iv.
a merger, consolidation or statutory share exchange where the Company’s
stockholders immediately prior to such event hold less than 50% of the voting
power of the surviving or resulting entity; or

 
 
v.
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board (together with any new directors whose
election by such Board or whose nomination for election by the stockholders of
the Company was approved by a vote of a majority of the directors of the
Company, then still in office, who were either directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason to constitute a majority of the Board, then in
office.

 
(h)           Code: The Internal Revenue Code of 1986, as now in effect or as
hereafter amended. References to the Code shall include the valid and binding
governmental regulations, court decisions and other regulatory and judicial
authority issued or rendered thereunder.
 
(i)            Committee: The Compensation Committee of the Board or such other
committee as may be appointed by the Board in accordance with Section 4 of the
Plan.  The Board may exercise any power or right of the Committee; provided,
that, the Board may not grant any Award that is intended to be performance-based
compensation under Section 162(m) of the Code.
 
(j)            Company: Chimera Investment Corporation, a Maryland corporation.
 
(k)           Covered Employee: A Participant who is a “covered employee” within
the meaning of Section 162(m) as qualified by Section 10(c) below.
 
(l)            Dividend Equivalent Right: a right awarded under Section 8 of the
Plan to receive (or have credited) the equivalent value of dividends paid on
common stock of the Company.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(m)          Effective Date: The date the initial public offering of shares of
the Company’s common stock.
 
(n)           Fair Market Value: On a given date, (i) if there should be a
public market for the Shares on such date, the closing price of the Shares as
reported on such date on the Composite Tape of the principal national securities
exchange on which such Shares are listed or admitted to trading, or, if the
Shares are not listed or admitted on any national securities exchange, the
closing price on such date as quoted on the National Association of Securities
Dealers Automated Quotation System (or such market in which such prices are
regularly quoted) (the “NASDAQ”), or, if no sale of Shares shall have been
reported on the Composite Tape of any national securities exchange or quoted on
the NASDAQ on such date, then the immediately preceding date on which sales of
the Shares have been so reported or quoted shall be used; provided that, in the
event of an initial public offering of the Shares of the Company, the Fair
Market Value on the date of such initial public offering shall be the price at
which the initial public offering was made, and (ii) if there should not be a
public market for the Shares on such date, the Fair Market Value shall be the
value established by the Committee in good faith.
 
(o)           Group: A “group” as such term is used in Sections 13(d) and 14(d)
of the Act, acting in concert.
 
(p)           ISO: An Option that is also an incentive stock option, as
described in Section 422 of the Code, granted pursuant to Section 6(c) of the
Plan.
 
(q)           Option: An option to purchase Shares granted pursuant to Section 6
of the Plan.
 
(r)            Option Price: The purchase price per Share under the terms of an
Option, as determined pursuant to Section 6(a) of the Plan.
 
(s)           Other Share-Based Awards: Awards granted pursuant to Section 9 of
the Plan.
 
(t)            Participant: Members of the Board, employees of, or any Person
who performs services for, the Company or an Affiliate of the Company (whether
as a consultant, advisor or otherwise) who is selected by the Committee to
participate in the Plan.
 
(u)           Performance Award: An Award made subject to the attainment of
performance goals (as described in Section 10) over a performance period
established by the Committee, and includes an Annual Incentive Award.
 
(v)           Person: A “person,” as such term is used for purposes of Section
13(d) or 14(d) of the Act (or any successor section thereto).
 
(w)          Plan: The 2007 Equity Incentive Plan, as the same may be amended
from time to time.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
(x)            RSU: A restricted stock unit, granted pursuant to Section 9 of
the Plan, which represents the right to receive a Share.
 
(y)           Section 162(m): Section 162(m) of the Code.
 
(z)            Section 409A: Section 409A of the Code.
 
(aa)          Shares: Shares of common stock of the Company, subject to
adjustment pursuant to Section 11 of the Plan.
 
(bb)         Stock Appreciation Right: A stock appreciation right granted in
connection with or independent of the grant of an Option, pursuant to Section 7
of the Plan.
 
Section 3.               Shares Subject to the Plan
 
Subject to this Section 3, and subject to adjustments as provided in Section 11,
the total number of Shares subject to Awards granted under the Plan, in the
aggregate, may not exceed 8% of the authorized number of Shares of the Company
on the Effective Date; provided, however, that no Award may cause the total
number of Shares subject to all outstanding Awards to exceed 8% of the number of
Shares outstanding on a fully diluted basis (assuming, if applicable, the
exercise of all outstanding options and the conversion of all warrants and
convertible securities into Shares) at the time of the Award.  The Shares that
may be used hereunder may consist, in whole or in part, of unissued Shares or
previously issued Shares that have been reacquired by the Company.  The issuance
of Shares upon the exercise or payment of an Award shall reduce the total number
of Shares available under the Plan, as applicable.  Shares which are subject to
Awards that terminate, lapse or are cancelled may again be used to satisfy
Awards under the Plan.  If the Option Price of any Option granted under the Plan
is satisfied by delivering Shares to the Company in accordance with the terms of
Section 6(b) of the Plan, only the number of Shares issued net of the Shares
delivered shall be deemed delivered for purposes of determining the maximum
number of Shares available under the Plan.  To the extent any Shares subject to
an Award are not delivered to a Participant because such Shares are used to
satisfy an applicable minimum income tax withholding obligation, such Shares
shall not be deemed to have been delivered for purposes of determining the
maximum number of Shares available under the Plan.  Shares subject to Dividend
Equivalent Rights, other than Dividend Equivalent Rights based directly on the
dividends payable with respect to Shares subject to Options, shall be subject to
the limitation of this Section 3.  If any Dividend Equivalent Rights or other
equity-based Awards under Section 9 are paid out in cash, then, notwithstanding
the first sentence of this Section 3 above the underlying Shares may again be
made the subject of Awards under the Plan.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
Section 4.               Administration
 
The Plan shall be administered by the Committee, which may delegate its duties
and powers in whole or in part as it determines, including to a subcommittee
consisting of at least two individuals who are intended to qualify as
“non-employee directors” within the meaning of Rule 16b-3 under the Act (or any
successor rule thereto) and “outside directors” within the meaning of Section
162(m) of the Code.  The Committee may grant Awards under this Plan only to
Participants; provided that Awards may also, in the discretion of the Committee,
be made under the Plan in assumption of, or in substitution for, outstanding
awards previously granted by the Company or its Affiliates or a company that
becomes an Affiliate.  The number of Shares underlying such substitute Awards
shall be counted against the aggregate number of Shares available for Awards
under the Plan.  The Committee is authorized to interpret the Plan, to
establish, amend and rescind any rules and regulations relating to the Plan, and
to make any other determinations that it deems necessary or desirable for the
administration of the Plan.  The Committee may correct any defect or supply any
omission or reconcile any inconsistency in the Plan in the manner and to the
extent the Committee deems necessary or desirable.  Any decision of the
Committee in the interpretation and administration of the Plan, as described
herein, shall lie within its sole and absolute discretion and shall be final,
conclusive and binding on all parties concerned (including, but not limited to,
Participants and their beneficiaries or successors).  The Committee shall have
the full power and authority to establish the terms and conditions of any Award
consistent with the provisions of the Plan and to waive any such terms and
conditions at any time, in its sole discretion (including, without limitation,
accelerating or waiving any vesting conditions and/or accelerating any
payment).  The Committee shall require payment of any amount it may determine to
be necessary to withhold for federal, state, local or other taxes of any
relevant jurisdiction as a result of the granting, vesting or exercise of an
Award, or upon the sale of Shares acquired by the granting, vesting or exercise
of an Award.  For avoidance of doubt, if at any time the Committee determines
that it has not received or required sufficient payment in respect of such
withholding, the Committee is authorized to require such additional payments as
it determines are necessary, and may withhold from such sources as it determines
are necessary, including by payroll deductions.
 
Section 5.               Limitations
 
No Award may be granted under the Plan after December 10, 2025 (the tenth
anniversary of the date that the Company’s stockholders approve the amendment
and restatement of the Plan), but Awards theretofore granted may extend beyond
that date and will continue to be governed by the terms of the Plan.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
Section 6.               Terms and Conditions of Options
 
Options granted under the Plan shall be, as determined by the Committee,
non-qualified stock options or ISOs for United States federal income tax
purposes (or other types of Options in jurisdictions outside the United States),
as evidenced by the related Award, and shall be subject to the foregoing, the
following terms and conditions, and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine:
 
(a)            Option Price; Exercisability.  Any Option granted under the Plan
shall have an Option Price of not less than the Fair Market Value of one Share
on the date the Option is granted, and shall be vested and exercisable in
installments at such time and upon such terms and conditions, as may be
determined by the Committee, but in no event shall an Option be exercisable more
than ten years after the date it is granted.
 
(b)            Exercise of Options.  Except as otherwise provided in the Plan or
in an Award, an Option may be exercised for all, or from time to time any part,
of the Shares for which it is then exercisable.  For purposes of this Section 6
of the Plan, the exercise date of an Option shall be the later of the date a
notice of exercise is received by the Company and, if applicable, the date
payment is received by the Company pursuant to clauses (i) through (v) in the
following sentence.  Except as otherwise provided in an Award, the purchase
price for the Shares as to which an Option is exercised shall be paid in full at
the time of exercise at the election of the Participant: (i) in cash or its
equivalent (e.g., by check); (ii) to the extent permitted by the Committee, in
Shares having a Fair Market Value equal to the aggregate Option Price for the
Shares being purchased and satisfying such other requirements as may be imposed
by the Committee; (iii) partly in cash and, to the extent permitted by the
Committee, partly in such Shares; (iv) to the extent permitted by applicable law
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and deliver promptly to the Company an
amount out of the proceeds of such sale equal to the aggregate Option Price for
the Shares being purchased or (v) to the extent permitted by the Committee,
through net settlement in Shares (a “cashless exercise”).  The Committee may
also authorize the Company to make or facilitate loans to Participants to enable
them to exercise Options to the extent not prohibited by applicable law.  The
Committee may permit Participants to exercise Options in joint-tenancy with the
Participant’s spouse.
 
(c)            ISOs.  The Committee may grant Options under the Plan that are
intended to be ISOs.  No ISO shall have an Option Price of less than the Fair
Market Value of one Share on the date granted or have a term in excess of ten
years.  Additionally, no ISO may be granted to any Participant who, at the time
of such grant, owns more than ten percent of the total combined voting power of
all classes of shares of the Company or of any Subsidiary, unless (i) the Option
Price for such ISO is at least 110% of the Fair Market Value of one Share on the
date the ISO is granted and (ii) the date on which such ISO terminates is a date
not later than the day preceding the fifth anniversary of the date on which the
ISO is granted.  Any Participant who disposes of Shares acquired upon the
exercise of an ISO either (A) within two years after the date of grant of such
ISO or (B) within one year after the transfer of such Shares to the Participant,
shall notify the Company of such disposition and of the amount realized upon
such disposition.  All options granted under the Plan are intended to be
nonqualified stock options, unless the applicable award agreement expressly
states that the Option is intended to be an ISO.  If an Option is intended to be
an ISO, and if for any reason such Option (or portion thereof) shall not qualify
as an ISO, then, to the extent of such non-qualification, such Option (or
portion thereof) shall be regarded as a nonqualified stock option granted under
the Plan; provided that such Option (or portion thereof) otherwise complies with
the Plan’s requirements relating to nonqualified stock options.  In no event
shall any member of the Committee, the Company or any of its Affiliates (or
their respective employees, officers or directors) have any liability to any
Participant (or any other Person) due to the failure of an Option to qualify for
any reason as an ISO.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
(d)            Attestation.  Wherever in this Plan or any agreement evidencing
an Award a Participant is permitted to pay the Option Price (or taxes relating
to the exercise of an Option) by delivering Shares, the Participant may, subject
to procedures satisfactory to the Committee (and to the extent permitted by
applicable law), satisfy such delivery requirement by presenting proof of record
ownership of such Shares, or, to the extent permitted by the Committee,
beneficial ownership of such Shares, in which case the Company shall treat the
Option as exercised without further payment and shall withhold such number of
Shares from the Shares acquired by the exercise of the Option.
 
Section 7.               Terms and Conditions of Stock Appreciation Rights
 
(a)            Grants.  The Committee also may grant (i) a Stock Appreciation
Right independent of an Option or (ii) a Stock Appreciation Right in connection
with an Option, or a portion thereof.  A Stock Appreciation Right granted
pursuant to clause (ii) of the preceding sentence (A) may be granted at the time
the related Option is granted or at any time prior to the exercise or
cancellation of the related Option, (B) shall cover the same number of Shares
covered by an Option (or such lesser number of Shares as the Committee may
determine) and (C) shall be subject to the same terms and conditions as such
Option except for such additional limitations as are contemplated by this
Section 7 (or such additional limitations as may be included in a Stock
Appreciation Right Award).
 
(b)            Terms.  The exercise price per Share of a Stock Appreciation
Right shall be an amount determined by the Committee but in no event shall such
amount be less than the greater of (i) the Fair Market Value of a Share on the
date the Stock Appreciation Right is granted or, in the case of a Stock
Appreciation Right granted in conjunction with an Option, or a portion thereof,
the Option Price of the related Option and (ii) the minimum amount permitted by
applicable laws, rules, by-laws or policies of regulatory authorities or stock
exchanges.  Each Stock Appreciation Right granted independent of an Option shall
entitle a Participant upon exercise to a payment from the Company of an amount
equal to (i) the excess of (A) the Fair Market Value on the exercise date of one
Share over (B) the exercise price per Share, times (ii) the number of Shares
covered by the Stock Appreciation Right.  Each Stock Appreciation Right granted
in conjunction with an Option, or a portion thereof, shall entitle a Participant
to surrender to the Company the unexercised Option, or any portion thereof, and
to receive from the Company in exchange therefor an amount equal to (i) the
excess of (A) the Fair Market Value on the exercise date of one Share over (B)
the Option Price, times (ii) the number of Shares covered by the Option, or
portion thereof, which is surrendered.  The date a notice of exercise is
received by the Company shall be the exercise date.  Payment shall be made in
Shares or in cash, or partly in Shares and partly in cash (any such Shares
valued at such Fair Market Value), all as shall be determined by the
Committee.  Stock Appreciation Rights may be exercised from time to time upon
actual receipt by the Company of written notice of exercise stating the number
of Shares with respect to which the Stock Appreciation Right is being
exercised.  No fractional Shares will be issued in payment for Stock
Appreciation Rights, but instead cash will be paid for a fraction or, if the
Committee should so determine, the number of Shares will be rounded downward to
the next whole Share.
 
(c)            Limitations.  The Committee may impose, in its discretion, such
conditions upon the exercisability of Stock Appreciation Rights as it may deem
fit; provided that no Stock Appreciation Right may remain exercisable more than
10 years after the date of grant.
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
Section 8.               Terms and Conditions of Dividend Equivalent Rights
 
(a)            Grants.  Subject to the other terms of the Plan, the Committee
shall, in its discretion as reflected by the terms of the Award Agreements,
authorize the granting of Dividend Equivalent Rights to Participants based on
the regular cash dividends declared on Shares, to be credited as of the dividend
payment dates, during the period between the date an Award is granted, and the
date such Award is exercised, vests or expires, as determined by the
Committee.  Such Dividend Equivalent Rights shall be converted to cash or
additional Shares by such formula and at such time and subject to such
limitation as may be determined by the Committee.  With respect to Dividend
Equivalent Rights granted with respect to Options intended to be qualified
performance-based compensation for purposes of Section 162(m) of the Code, such
Dividend Equivalent Rights shall be payable regardless of whether such Option is
exercised.  If a Dividend Equivalent Right is granted in respect of another
Award hereunder, then, unless otherwise stated in the Award Agreement, in no
event shall the Dividend Equivalent Right be in effect for a period beyond the
time during which the applicable portion of the underlying Award is in effect.
 
(b)            Certain Terms.  The terms of a Dividend Equivalent Right shall be
set by the Committee in its discretion.  Payment of the amount determined in
accordance with Section 8(a) shall be in cash, in Common Stock or a combination
of the both, as determined by the Committee.
 
(c)            Other Types of Dividend Equivalent Rights.  The Committee may
establish a program under which Dividend Equivalent Rights of a type whether or
not described in the foregoing provisions of this Section 8 may be granted to
Participants.  For example, and without limitation, the Committee may grant a
dividend equivalent right in respect of each Share subject to an Option, which
right would consist of the right (subject to Section 8(d)) to receive a cash
payment in an amount equal to the dividend distributions paid on a Share from
time to time.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
Section 9.               Other Share-Based Awards
 
The Committee, in its sole discretion, may grant Awards of Shares, Awards of
restricted Shares, Awards of RSUs and other Awards that are valued in whole or
in part by reference to, or are otherwise based on the Fair Market Value, of
Shares (“Other Share-Based Awards”).  Such Other Share-Based Awards shall be in
such form, and dependent on such conditions, as the Committee shall determine,
including, without limitation, the right to receive one or more Shares (or the
equivalent cash value of such Shares) upon the completion of a specified period
of service, the occurrence of an event and/or the attainment of performance
objectives.  Other Share-Based Awards may be granted alone or in addition to any
other Awards granted under the Plan.  Subject to the provisions of the Plan, the
Committee shall determine: (i) to whom and when Other Share-Based Awards will be
made; (ii) the number of Shares to be awarded under (or otherwise related to)
such Other Share-Based Awards; (iii) whether such Other Share-Based Awards shall
be settled in cash, Shares or a combination of cash and Shares; and (iv) all
other terms and conditions of such Other Share-Based Awards (including, without
limitation, the vesting provisions thereof and provisions ensuring that all
Shares so awarded and issued shall be fully paid and non-assessable).
 
Section 10.             Performance-Based Awards
 
(a)            Performance Conditions.  The right of a Participant to exercise
or receive a grant or settlement of any Award, and the timing thereof, may be
subject to such performance conditions as may be specified by the Committee. The
Committee may use such business criteria and other measures of performance as it
may deem appropriate in establishing any performance conditions.
 
(b)            Performance Awards Granted to Designated Covered Employees.  If
and to the extent that the Committee determines that a Performance Award to be
granted to a Participant who is designated by the Committee as having the
potential to be a Covered Employee should qualify as “performance-based
compensation” for purposes of Section 162(m), the grant, exercise and/or
settlement of such Performance Award shall be contingent upon achievement of
pre-established performance goals and other terms set forth in this Section
10(b). Notwithstanding anything herein to the contrary, the Committee in its
discretion may provide for Performance Awards to Covered Employees that are not
intended to qualify as “performance-based compensation” for purposes of Section
162(m).
 
 (i)           Performance Goals Generally. The performance goals for such
Performance Awards shall consist of one or more business criteria and a targeted
level or levels of performance with respect to each of such criteria, as
specified by the Committee consistent with this Section 10(b).  Performance
goals shall be objective and shall otherwise meet the requirements of Section
162(m) and regulations thereunder including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.” The Committee may determine
that such Performance Awards shall be granted, exercised and/or settled upon
achievement of any one performance goal or that two or more of the performance
goals must be achieved as a condition to grant, exercise and/or settlement of
such Performance Awards.  Performance goals may, in the discretion of the
Committee, be established on a Company-wide basis, or with respect to one or
more business units, divisions, subsidiaries or business segments, as
applicable.  Performance goals may be absolute or relative (e.g., to the
performance of one or more comparable companies or indices or based on
year-over-year growth).  To the extent consistent with the requirements of
Section 162(m), the Committee may determine at the time that goals under this
Section 10(b) are established,  the extent to which measurement of performance
goals may exclude the impact of charges for restructuring, discontinued
operations, debt redemption or retirement, asset write downs, litigation or
claim judgments or settlements, acquisitions or divestitures, foreign exchange
gains and losses, and other unusual, non-recurring or unbudgeted items, and the
cumulative effects of tax or accounting changes.  Performance goals may differ
for Performance Awards granted to any one Participant or to different
Participants.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
 (ii)           Business Criteria. One or more of the following business
criteria for the Company, on a consolidated basis, and/or specified subsidiaries
or business units of the Company (except with respect to the total stockholder
return and earnings per share criteria), shall be used exclusively by the
Committee in establishing performance goals for such Performance Awards: (i)
cash flow; (ii) earnings per share, as adjusted for any stock split, stock
dividend or other recapitalization; (iii) other earnings or income measures
(including EBIT and EBITDA); (iv) total stockholder return; (v) share price
performance, as adjusted for any stock split, stock dividend or other
recapitalization; (vi) dividends per Share; (vii) return measures (including,
but not limited to, return on assets, capital, invested capital, equity, or
revenue); (viii) revenue; (ix) profit margin; (x) expense targets; (xi) cost
control measures; (xii) balance sheet metrics; (xiii) strategic initiatives;
(xiv) implementation, completion or attainment of measurable objectives with
respect to recruitment or retention of personnel or employee satisfaction; (xv)
successful completion of, or achievement of milestones or objectives related to,
financing or capital raising transactions, strategic acquisitions or
divestitures, joint ventures, partnerships, collaborations, or other
transactions, or improvements in capital structure; (xvi) debt levels or
reduction or debt ratios; (xvii) operating efficiency; or (xviii) any
combination of the forgoing business criteria; provided, however, that such
business criteria shall include any derivations of business criteria listed
above (e.g., income shall include pre-tax income, net income, operating income,
etc.).
 
 (iii)           Individual Award Limits.  Subject to adjustment under Section
11, the maximum number of each type of Award (other than cash-based Performance
Awards) intended to constitute “performance-based compensation” under Section
162(m) granted to any Participant in any calendar year shall not exceed the
following number of Shares: (i) Options and Stock Appreciation Rights: 2 million
Shares; and (ii) all Other Share-Based Awards that are Performance Awards,
including Dividend Equivalents on any such Awards: 2 million Shares. The maximum
amount of cash-based Performance Awards intended to constitute
“performance-based compensation” under Section 162(m) granted to any Participant
in any calendar year shall not exceed the following: (i) Annual Incentive Award:
$7.5 million; and (ii) all other cash-based Performance Awards: $7.5 million.
 
 (iv)           Timing for Establishing Performance Goals. Performance goals
shall be established not later than 90 days after the beginning of any
performance period applicable to such Performance Awards, or at such other date
as may be required or permitted for “performance-based compensation” under
Section 162(m).
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
 (v)           Settlement of Performance Awards; Other Terms. Settlement of
Performance Awards shall be in cash, Shares, other Awards or other property, in
the discretion of the Committee. The Committee may, in its discretion, reduce
the amount of a settlement otherwise to be made in connection with such
Performance Awards.
 
 (vi)           Other.  All determinations by the Committee as to the
establishment of performance goals, the amount of any Performance Award pool or
potential individual Performance Awards and as to the achievement of performance
goals relating to Performance Awards, shall be made in writing in the case of
any Award intended to qualify under Section 162(m) to the extent required by
Section 162(m). To the extent permitted by Section 162(m), the Committee may
delegate any responsibility relating to such Performance Awards.
 
(c)           Status of Section 10(b) Awards under Section 162(m). It is the
intent of the Company that Performance Awards under Section 10(b) hereof granted
to persons who are designated by the Committee as having the potential to be
Covered Employees within the meaning of Section 162(m) shall, if so designated
by the Committee, qualify as “performance-based compensation” within the meaning
of Section 162(m). Accordingly, the terms of Section 10(b), including the
definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Section 162(m). The foregoing
notwithstanding, because the Committee cannot determine with certainty whether a
given Participant will be a Covered Employee with respect to a fiscal year that
has not yet been completed, the term Covered Employee as used herein shall mean
only a person designated by the Committee, at the time of grant of Performance
Awards, as having the potential to be a Covered Employee with respect to that
fiscal year or any subsequent fiscal year. If any provision of the Plan or any
agreement relating to such Performance Awards does not comply or is inconsistent
with the requirements of Section 162(m), such provision shall be construed or
deemed amended to the extent necessary to conform to such requirements.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
Section 11.             Adjustments Upon Certain Events
 
Subject to Section 19 below, the following provisions shall apply to all Awards
granted under the Plan:
 
(a)            Generally.  In the event of any change in the outstanding Shares
after the Effective Date by reason of any Share dividend or split,
reorganization, recapitalization, merger, consolidation, spin-off or combination
transaction or exchange of Shares or other corporate exchange, or any
distribution to stockholders of Shares other than regular cash dividends or any
transaction similar to the foregoing, the Committee in its sole discretion and
without liability to any person may make such substitution or adjustment, if
any, as it deems to be equitable, as to (i) the number or kind of Shares or
other securities available for issuance, issued or reserved for issuance
pursuant to the Plan and pursuant to outstanding Awards; (ii) the maximum
amounts of Awards that may be granted during a calendar year to any Participant
pursuant to Section 10(b); (iii) the Option Price or exercise price of any Stock
Appreciation Right; and/or (iv) any other affected terms of any Award.
 
(b)            Change in Control.  In the event of a Change in Control after the
Effective Date, the Committee may, in its sole discretion, provide for: (i) the
accelerated vesting (including transferability) or exercisability of any
outstanding Awards then held by Participants that are otherwise unexercisable or
unvested, as the case may be, to the extent determined by the Committee and as
of a date selected by the Committee; (ii) the earning of all or any outstanding
performance shares or incentive awards; (iii) the termination of an Award upon
the consummation of the Change in Control, and the payment of a cash amount in
exchange for the cancellation of an Award which, in the case of Options and
Stock Appreciation Rights, may equal the excess, if any, of the Fair Market
Value of the Shares in the Change in Control subject to such Options or Stock
Appreciation Rights over the aggregate exercise price of such Options or Stock
Appreciation Rights; and/or (iv) the issuance of substitute Awards that will
substantially preserve the otherwise applicable terms of any affected Awards
previously granted hereunder.
 
Section 12.             No Right to Employment or Awards
 
The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the employment or service or consulting
relationship of a Participant and shall not lessen or affect the Company’s or
Affiliate’s right to terminate the employment or service or consulting
relationship of such Participant.  No Participant or other person shall have any
claim to be granted any Award, and there is no obligation for uniformity of
treatment of Participants, or holders or beneficiaries of Awards.  The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant (whether
or not such Participants are similarly situated).
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
Section 13.             Successors and Assigns
 
The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
 
Section 14.             Transferability of Awards
 
Unless otherwise permitted by the Committee on such terms and conditions as it
shall determine, an Award shall not be transferable or assignable by the
Participant other than by will or by the laws of descent and distribution.  An
Award exercisable after the death of a Participant may be exercised by the
legatees, personal representatives or distributees of the Participant.
 
Section 15.             Amendments or Termination
 
Subject to Section 11 of the Plan, the Board may amend, alter or discontinue the
Plan, but no amendment, alteration or discontinuation shall be made which would:
(a) increase the maximum number of Shares available for Awards under the Plan
(including the limits applicable to the different types of Awards) or change the
class of eligible Participants under the Plan (other than amendments having such
purpose that are approved by a majority of the Stockholders of the Company that
are present and entitled to vote on such matter at a meeting duly convened for
such purposes (or such other standard of Stockholder vote as may be required by
applicable state or federal law)); (b) without the consent of a Participant,
diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan; or (c) be prohibited by applicable
law or otherwise require stockholder approval (whether in order to maintain the
full tax deductibility of all Awards under Section 162(m) of the Code or
otherwise); provided, however, that the Committee may amend the Plan in such
manner as it deems necessary to permit Awards to meet the requirements of the
Code or other applicable laws.  In no event may the Board amend the Plan or any
Award to provide for the repricing of any Option price or exercise price of any
Stock Appreciation Rights without the approval by the Stockholders of the
Company.
 
Without limiting the generality of the foregoing, to the extent applicable,
notwithstanding anything herein to the contrary, this Plan and Awards issued
hereunder shall be interpreted in accordance with Section 409A of the Code and
Department of Treasury regulations and other interpretative guidance issued
thereunder, including without limitation any such regulations or other guidance
that may be issued after the Effective Date.  Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee reasonably determines
that any amounts payable hereunder may be taxable to a Participant under Section
409A of the Code and related Department of Treasury guidance prior to payment to
such Participant of such amount, the Company may (a) adopt such amendments to
the Plan and Awards and appropriate policies and procedures, including
amendments and policies with retroactive effect, that the Committee determines
necessary or appropriate to preserve the intended tax treatment of the benefits
provided by the Plan and Awards hereunder and/or (b) take such other actions as
the Committee determines necessary or appropriate to comply with the
requirements of Section 409A of the Code, provided that under no circumstances
shall the Company or any affiliate be liable for or indemnify any Participant
for any additional taxes or other amounts that may be imposed upon such
Participant pursuant to or as a result of Section 409A of the Code.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
Section 16.             International Participants
 
With respect to Participants, if any, who reside or work outside the United
States of America, the Committee may, in its sole discretion, amend the terms of
the Plan or Awards with respect to such Participants in order to conform such
terms with the provisions of local law, and the Committee may, where
appropriate, establish one or more sub-plans to reflect such amended or varied
provisions.
 
Section 17.             Choice of Law
 
The Plan shall be governed by and construed in accordance with the laws of the
State of New York without regard to conflicts of laws.
 
Section 18.             Effectiveness of the Plan
 
The Plan shall be effective as of the Effective Date.  The amendment and
restatement of the Plan is effective as of December 10, 2015, the date the
amendment and restatement was approved by the Company’s stockholders.
 
Section 19.             Section 409A
 
The Plan is intended to comply with Section 409A to the extent subject thereto,
and, accordingly, to the maximum extent permitted, the Plan shall be interpreted
and administered to be in compliance therewith. Any payments described in the
Plan that are due within the “short-term deferral period” as defined in Section
409A shall not be treated as deferred compensation unless applicable laws
require otherwise. Notwithstanding anything to the contrary in the Plan, to the
extent required to avoid accelerated taxation and tax penalties under Section
409A, amounts that would otherwise be payable and benefits that would otherwise
be provided pursuant to the Plan during the six (6) month period immediately
following the Participant’s “separation from service” within the meaning of
Section 409A shall instead be paid on the first payroll date after the six-month
anniversary of the Participant’s separation from service (or the Participant’s
death, if earlier). Notwithstanding the foregoing, neither the Company nor the
Committee shall have any obligation to take any action to prevent the assessment
of any additional tax or penalty on any Participant under Section 409A and
neither the Company nor the Committee will have any liability to any Participant
for such additional tax or penalty.
 
 
- 14 -